This court has no original jurisdiction of claims against the estate of an insolvent debtor (P. S., c. 201, .s. 1), so the action of assumpsit must be dismissed; for the defendant has no money in his hands which equitably belongs to the plaintiff. Simply declaring a dividend does not create a trust fund. Lowne v. Insurance Co., 6 Pai. 482. To create such a fund, some specific sum of money must be set apart for the purpose of paying the dividend. Until this is done, the relation of the corporation to its stockholders in respect to dividends is that of debtor and creditor. King v. Railroad, 29 N. J. Law 82; 1 Mor. Corp., s. 445. No sum of money having been set apart to pay this dividend, and the claim not being one of those named in s. 32, c. 201, P. S., the appeal should be dismissed, and judgment entered for the defendant in the action at law..
Case discharged.
All concurred.